      Case 7:19-cv-00417 Document 5 Filed on 12/27/19 in TXSD Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION
IN RE:                                §
                                      §
BAY AREA REGIONAL MEDICAL             § Civil Action No. 7:19-cv-00417
CENTER, LLC,                          § (Withdrawal of Reference)
                                      §
      Debtor.                         §
_____________________________________ §
                                      §
CATHERINE S. CURTIS,                  §
      Plaintiff,                      §
                                      § Bankr. Case No. 19-70013 (Chapter 7)
VS.                                   §
                                      § Bankr. Adv. Pro. No. 19-7010
CERNER CORPORATION, et al.,           §
      Defendants.                     §

   SIEMENS MEDICAL SOLUTIONS USA, INC.’S LIMITED OBJECTION TO THE
         BANKRUPTCY COURT’S REPORT AND RECOMMENDATION
                         [Relates to Doc. No. 1]

TO THE HONORABLE MICAELA ALVAREZ,
UNITED STATES DISTRICT JUDGE:

       Siemens Medical Solutions USA, Inc., as a defendant in the above-styled proceeding

(“Siemens” or “Defendant”), hereby files this limited objection (the “Limited Objection”) to the

bankruptcy court’s Report and Recommendation to the United States District Court

Recommending that it Withdraw the Reference of this Adversary Report (the “R&R”) [Doc. No.

1], and in support thereof, respectfully states as follows:

                                    I.      INTRODUCTION

       1.      Federal Rule of Bankruptcy Procedure 5011 provides that motions for withdrawal

of the reference must be “heard by a district judge.” See FED. R. BANKR. P. 5011(a). However,

under governing local rules, withdrawal motions in this district must “first be presented to the

bankruptcy judge for recommendation.” See L. BANKR. R. 5011-1.
      Case 7:19-cv-00417 Document 5 Filed on 12/27/19 in TXSD Page 2 of 6



       2.      As described in the R&R, the bankruptcy court issued its R&R to this Court on

December 18, 2019, recommending that the adversary proceeding be “immediately

withdraw[n].” See R&R, at 10.        Pursuant to Federal Rule of Bankruptcy Procedure 9033,

Siemens files this Limited Objection, seeking clarification on the bankruptcy court’s conflicting

recommendation. On the one hand, the bankruptcy recommended that this Court “immediately

withdraw” the reference, but that “should [this Court] disagree with … immediate withdrawal of

the reference,” the bankruptcy court “stands ready to handle all pretrial matters as directed by

th[is] [Court].” See R&R, at 10. On the other hand, elsewhere in the R&R, the bankruptcy court

recommended that the “reference be immediately withdrawn, but that [this Court] then refer the

adversary proceeding to the [bankruptcy court] for adjudication for all pretrial matters.” See

R&R, at 2.

       3.      Siemens believes that the recommendation should be “immediately withdrawn”

for all purposes, such that the District Court preside over all matters, both pre-trial and trial. To

the extent the bankruptcy court recommends that it handle pre-trial matters, Siemens believes

that is inconsistent with the “immediate withdrawal” of the reference and imprudent under the

circumstances here. Indeed, if that is the intent of the bankruptcy court’s recommendation, it

directly contravenes the bankruptcy court’s conclusions of law, including the finding that, “[i]f a

bankruptcy court adjudicates a non-core proceeding in the first instance, thereby invoking the

two-step process . . . , the de novo review will delay the resolution of the dispute and

consequently, the final administration of the bankruptcy estate.” See R&R, at 9.

       4.      For these reasons, and the reasons discussed herein, this Court should adopt the

R&R in full, except to the extent the bankruptcy court recommends that pre-trial matters be

adjudicated by the bankruptcy court (and not by this Court).




                                                -2-
       Case 7:19-cv-00417 Document 5 Filed on 12/27/19 in TXSD Page 3 of 6



                                   II.   LIMITED OBJECTION

        5.      This Court must “make a de novo review” of the bankruptcy court’s R&R, which

this Court should adopt in full, except to the extent the bankruptcy court’s recommends that pre-

trial matters be adjudicated by the bankruptcy court. See FED. R. BANKR. P. 9033(d) (“The

district judge shall make a de novo review upon the record or, after additional evidence, of any

portion of the bankruptcy judge’s findings of fact or conclusions of law to which specific written

objection has been made in accordance with this rule.”).

        6.      Siemens agrees with all of the bankruptcy court’s conclusions of law, which

support its recommendation that the adversary proceeding be adjudicated with this Court. In

fact, the bankruptcy court finds that “all six of the Holland America factors favor withdrawal of

the reference” to this Court. See R&R, at 10. As such, Siemens agrees with the bankruptcy

court’s R&R—but asserts that the entire matter be withdrawn to this Court for adjudication,

including all pre-trial matters.

        7.      Procedurally, this case is still in its incipient stages. No defendant has answered

or otherwise responded to the Complaint and the parties have not commenced discovery. For

these reasons, the bankruptcy court does not have any particularized knowledge that would

enable it to resolve the pre-trial matters any more efficiently than this Court. In fact, the

bankruptcy court acknowledged that “none of the substantive issues in the adversary proceeding

had been reached because the Motions were filed shortly after the Complaint” and thus the

“uniformity of bankruptcy administration” factor favored withdrawal, not retention by the

bankruptcy court. See R&R at 7.

        8.      Moreover, as the bankruptcy court acknowledged, the majority of claims asserted

in the Complaint are non-core, further favoring withdrawal. See R&R at 6. In addition, the




                                               -3-
       Case 7:19-cv-00417 Document 5 Filed on 12/27/19 in TXSD Page 4 of 6



bankruptcy court found that “confusion will be minimized if the District Court immediately

withdraws the reference and adjudicates the dispute.” See R&R at 8. Further, because of de

novo review by the district court of non-core matters in the event the reference was not

withdrawn, the bankruptcy court found that economic use of debtor and creditor resources also

favored withdrawal. Similarly, because of de novo review, the bankruptcy court found that

refusal to withdraw the reference would actually “unduly delay” the administration of the

bankruptcy estate. See R&R at 10. In sum, permitting the bankruptcy court to adjudicate all pre-

trial matters until the “dispute is ready to be tried” defeats the purpose of seeking withdrawal and

the rationale the bankruptcy court provided in favor of immediate withdrawal.

       9.      In the bankruptcy court’s R&R, the bankruptcy court suggests that it could handle

pre-trial matters “as part of judicial economy,” noting that it is handling several “contested

matters that arise of Bay Area Regional Medical Center, LLC’s (‘Debtor’) bankruptcy case.”

See R&R at 2. But the other contested matters have nothing to do with this action or Siemens,

and thus the “ability to schedule hearings in a coordinated manner” will not result in any

economies or efficiencies as they concern Debtor’s Complaint against Siemens.

       10.     At bottom, to the extent the bankruptcy court recommends that it handle pre-trial

matters directly conflicts with the bankruptcy court’s conclusion that this Court “immediately

withdraw the reference of this adversary proceeding.” Accordingly, the bankruptcy court’s R&R

supports immediate withdrawal to this adversary proceeding, and such withdrawal should

necessarily include all pre-trial matters.

                                      III.   CONCLUSION

       For the following reasons, Siemens respectfully requests that this Court: (i) adopt the

bankruptcy court’s R&R in full, except to the extent the bankruptcy court recommends that the




                                               -4-
      Case 7:19-cv-00417 Document 5 Filed on 12/27/19 in TXSD Page 5 of 6



matter be referred to the bankruptcy court for all pre-trial matters; (ii) grant Siemen’s Motion to

Withdraw the Reference, which is now pending before this Court [Doc. 2]; and (iii) grant such

other relief as the Court may deem just and proper.

       Dated: December 27, 2019

                                             REED SMITH LLP

                                       By: /s/ Lloyd A. Lim
                                           Lloyd A. Lim
                                           Texas State Bar No. 24056871
                                           Rachel I. Thompson
                                           Texas State Bar No. 24093258
                                           REED SMITH LLP
                                           811 Main Street, Suite 1700
                                           Houston, Texas 77002-6110
                                           Telephone: (713) 469-3800
                                           Facsimile: (713) 469-3899
                                           E-mail: llim@reedsmith.com
                                           E-mail: rithompson@reedsmith.com

                                              Attorneys for Siemens Medical Solutions USA, Inc.




                                               -5-
      Case 7:19-cv-00417 Document 5 Filed on 12/27/19 in TXSD Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019, a true and correct copy of the foregoing

document was served by the Electronic Case Filing System for the United States District Court

for the Southern District of Texas on those parties registered to receive electronic notices.


                                                      /s/ Rachel I. Thompson
                                                      Rachel I. Thompson




                                                -6-
